892 F.2d 1044
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,andInternational Ladies Garment Workers' Union, AFL-CIO, Intervenors,v.LIMESTONE APPAREL CORPORATION, Respondent.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GENERAL CLOTHING INDUSTRIES, INC., Respondent.
Nos. 81-1693, 87-6017 and 87-6166.
United States Court of Appeals, Sixth Circuit.
Dec. 28, 1989.

Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The National Labor Relations Board ("the Board") has filed with the Court a motion (1) to dissolve a writ of body attachment issued by this Court against Solomon Charles Oliner on April 28, 1989, (2) to vacate a discovery order entered by this Court on May 9, 1985, (3) to vacate a protective restraining order entered by this Court on October 4, 1988, and (4) to remit contempt fines assessed against the respondents in a contempt adjudication order entered by this Court on April 28, 1989.   In support of its motion, the Board states it has entered into a compliance agreement with the respondents which has resulted in a satisfactory and favorable resolution of this prolonged labor matter.


2
Upon review of the prior lengthy proceedings before this Court and upon consideration of the Board's detailed motion, we conclude the Board's proposed resolution of these matters is proper and well-taken.


3
It therefore is ORDERED that the Board's motion, as set forth in full above, is granted.